DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on April 20, 2022 for application S/N 16/123,300. After further thorough search, argument consideration and examination of the present application and in light of the prior arts made of record, claim 1-3, 5-10, 12-20 are allowed. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 16/123,300 was given via email by Mr. Jonathan Berschadsky (Registration No. 46,551) on 7/28/2022.

	Amendments to claim 1 and 8 (Claim dated 4/20/2022) were made. The application has been amended as follows:

Claim 1 (Amendment):
determining a clean media content item to play based on a seed media content item that is selected or currently playing, wherein the seed media content item includes explicit content, by:
	receiving the seed media content item at an information storage and media distribution platform from a database of a plurality of media content items; 
	creating a vector space comprising the seed media content item and a plurality of related media content items, the related media content items including explicit media content items, each explicit media content item including explicit content, and a plurality of clean media content items, each clean media content item not including explicit content, wherein none of the plurality of clean media content items is the seed media content item with the explicit content in the seed media content item removed or altered;
	calculating a similarity score between the seed media content item and the plurality of related media content items;
	removing explicit media content items from the plurality of related media content items; 
	determining an affinity score for each of the plurality of clean media content items; and
	determining the clean media content item to play based on the affinity score and similarity score for each of the plurality of clean media content items; and
playing the clean media content item from the plurality of clean media content items.

Claim 8 (Amendment):
A system comprising a non-transitory memory and a processing device coupled to the memory and constructed to execute the process steps stored in the memory, wherein the stored process steps include steps which when executed by the processor cause the processor to perform the steps of:
determining a clean media content item to play based on a seed media content item that is selected or currently playing, wherein the seed media content item includes explicit content, by:
	receiving the seed media content item at an information storage and retrieval platform from a database of a plurality of media content item; 
	creating a vector space comprising the seed media content item and a plurality of related media content items, the related media content items including explicit media content items, each explicit media content item including explicit content, and a plurality of clean media content items, each clean media content item not including explicit content, wherein none of the plurality of clean media content items is the seed media content item with the explicit content in the seed media content item removed or altered;
	calculating a similarity score between the seed media content item and the plurality of related media content items;
	removing explicit media content items from the plurality of related media content items;
	determining an affinity score for each of the plurality of clean media content items; and
	determining the clean media content item to play based on the affinity score and the similarity score for each of the plurality of clean media content items; and
playing the clean media content item from the plurality of clean media content items based.

Allowable Subject Matter

Claims 1-3, 5-10, 12-20 submitted on April 20, 2022 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Kidron teaches seed media content item for playlist generation, and Kidron further teaches receiving the playlist generation request with seed media at server side for obtaining plurality of similar tracks. Prior art Singhal teaches creation of vector space for seed and other related item features, comparing similarities among vectors and removing unwanted contents based on similarity determination. Prior art Wang teaches computation of affinity score of each media item to be in the user playlist. Barkan teaches presenting contents based on user’s affinity towards the seed item but, the prior arts of record do not specifically suggest “the related media content items including explicit media content items, each explicit media content item including explicit content, and a plurality of clean media content items, each clean media content item not including explicit content, wherein none of the plurality of clean media content items is the seed media content item with the explicit content in the seed media content item removed or altered;” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 8 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 8.
Kidron teaches seed media content item for playlist generation, and Kidron further teaches receiving the playlist generation request with seed media at server side for obtaining plurality of similar tracks. Prior art Singhal teaches creation of vector space for seed and other related item features, comparing similarities among vectors and removing unwanted contents based on similarity determination. Prior art Wang teaches computation of affinity score of each media item to be in the user playlist. Barkan teaches presenting contents based on user’s affinity towards the seed item but, the prior arts of record do not specifically suggest, wherein none of the plurality of clean media content items is the seed media content item with the explicit content in the seed media content item removed or altered;” with all the other limitations recited in the independent claims 8.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 8 is allowed.  

The dependent claim 2-3, 5-7, 9-10, 12-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164